Exhibit 10.13

 

2WG MEDIA, INC.

 

DEVELOPMENT AND PUBLISHING AGREEMENT

 

This Development and Publishing Agreement (this “Agreement”) is entered into as
of January 25, 2006, by and between 2WG Media, Inc., a Delaware Corporation with
its offices at 4 Horizon Court, Suite 400; Heath, Texas 75032 (“Publisher”) and
Canned Interactive, Inc. D/B/A The Cannery a Delaware corporation with its
corporate office located at 727 S. Main Street Burbank, CA 91506 (“Developer”).

 

WHEREAS, Developer is a developer of interactive DVD games and related products;
and

 

WHEREAS, Publisher desires to engage Developer to develop an interactive DVD
game with a working title of “Who Rules?” (the “Product”) for Digital Video Disk
Players only. For the avoidance of doubt, the grant of the license includes all
platforms capable of playing a DVD and any successor, known or unknown, for the
DVD platform including Blu-Ray technology.

 

NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and obligations contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties hereby agree as follows:

 

1.

GRANT OF LICENSE

 

(a) Grant. (i) Developer hereby grants to Publisher the exclusive right during
the Term (as hereinafter defined) and throughout Territory (as hereinafter
defined) to use, produce, reproduce, perform, promote, advertise, export,
import, rent, license, sublicense, modify, update, translate, localize,
manufacture, package, market, merchandise, distribute (through any channels),
port, display, sell, bundle/OEM sales, lease and otherwise exploit the Product
on the Platform. The foregoing license includes the right and license to
distribute the Product via standard retail methods of distribution only.,
Developer shall not exercise the exclusive rights granted to Publisher during
the Term and throughout the Territory. Both parties agree to negotiate in good
faith suitable language to extend rights to allow for digital download of the
product via electronic download.

 

(ii)        Developer hereby grants to Publisher the exclusive right during the
Term and throughout the Territory to develop and have developed, to use,
produce, reproduce, perform, promote, advertise, export, import, rent, license,
sublicense, modify, update, translate, localize, manufacture, package, market,
merchandise, distribute (through any channels), port, display, sell, bundle/OEM
sales and lease, add-ons, expansion packs, mission packs, level packs and/or
edited levels, and any other game plan delineation, now known or unknown, or
hereinafter developed (collectively, “Add-Ons”) for, or related to the Game.

 

(iii)       “Territory” shall mean Europe, Australia, New Zealand, India, Canada
and the United States and its territories, possessions, and military bases
wherever located.

 

(b) Intellectual Property. Subject to the provisions of this Agreement, the
parties acknowledge and agree that the Product, including, without limitation,
the script, speech, images, characters, characterizations, designs, graphics,
artworks and other characteristics associated therewith and any and all
characters, objects, sound and music embodied in the Product, and all trade
names, trademarks, names or other identifications used with or in conjunction
with the Product created, designed or developed by Developer, and all copyrights
therein and thereto, and all renewals and extensions thereof, shall be owned by
Developer. Publisher shall have the right to use all of Developer’s intellectual
property in the Product, including, without limitation, all of Developer’s
patents, copyright and trademarks, in connection with the rights granted in
Section 1(a)(i) and (ii) above.

 

(c) Technology. For purposes of Section 1 (b) above, the Product shall include
the pre-existing software code (e.g., software engine) and technology and the
development tools related thereto owned or otherwise licensed by Developer and
incorporated into the Product (the “Engine”). The parties acknowledge and agree
that Developer shall retain all ownership in and to such proprietary technology.
provided that Developer hereby grants to Publisher

 

 

 


--------------------------------------------------------------------------------



 

the exclusive worldwide right and license (including the right to sublicense) to
use the source code technology and the development tools in accordance with the
provisions of this Agreement.

 

 

2.

DEVELOPMENT, TESTING AND ACCEPTANCE PROCEDURES

 

(a) Platform; Schedule. Developer shall develop the Product for the Platform in
accordance with (i) the design specifications to be delivered to Publisher by
Developer, which design specifications shall be approved by Publisher, (ii) the
development schedule set forth on Exhibit A attached hereto and made a part of
this Agreement as the same may be extended from time to time by mutual written
agreement of the parties (the “Development Schedule”) and (iii) the terms and
conditions of this Agreement. Developer will use its best efforts to develop and
finalize the Product pursuant to the milestones identified in the Development
Schedule. If so requested by Publisher, Developer shall provide Publisher with a
written monthly report summarizing the status of Product development, which
shall include information reasonably requested by Publisher, including, without
limitation, a rolling forecast of the dates upon which the remaining milestones
will be met by Publisher. Developer shall provide to Publisher at any reasonable
time, upon Publisher’s request, demonstration materials for the Product to be
used for purposes of facilitating Publisher’s use and commercial exploitation of
the Product.

 

(b) Bug Testing. Developer, at its sole cost and expense, shall conduct
reasonable bug testing, game play testing and compatibility testing of each
version of the Product prior to such version being delivered to Publisher, and
provide to Publisher, with delivery of each such version of the Product, a
written report of (i) any bugs or problems with the game play found during
testing; (ii) features known to be missing or inoperative from such version; and
(iii) a report of the number of hours spent testing the delivered version and
the number of testers testing such version. Publisher shall also conduct other
reasonable bug testing and game play testing and shall test each version of the
Product delivered to it by Developer for compatibility evaluation and bugs.

 

(c) Approval. After delivery to Publisher by Developer of each deliverable
pursuant to the Development Schedule (collectively “Unapproved Deliverables”),
Publisher will have seven (7) business days to examine and test such Unapproved
Deliverable to determine in its sole discretion whether it conforms in all
material respects to the approved design specifications and whether it is
complete and free from material error (the “Acceptance Criteria”). On or before
the seventh day after delivery, Publisher will notify Developer in writing of
Publisher’s acceptance or rejection of the Unapproved Deliverable based upon the
Acceptance Criteria and, in case of any rejection, will provide Developer with a
reasonably detailed list of deficiencies in the Unapproved Deliverable. In the
event Publisher fails to provide Developer with such written notification within
seven (7) days of the date of delivery of an Unapproved Deliverable, Publisher
shall be deemed to have approved such Unapproved Deliverable, provided, however,
if Developer shall not have received preliminary comments from the Publisher on
or before the second business day after delivery of the material, Developer
shall notify the Publisher (with copies to the Publisher’s Chief Executive
Officer) that it has not received comments on the Unapproved Deliverable. In the
event of a rejection, Developer will use its best efforts to correct the
deficiencies (including, without limitation, any material bugs and deficiencies
that affect game play and/or compatibility) and will resubmit such Unapproved
Deliverable, as corrected, as soon as reasonably practicable following
Publisher’s rejection. Publisher will either accept or reject the corrected
Unapproved Deliverables based upon the Acceptance Criteria. This procedure will
continue until Publisher either (i) accepts the Unapproved Deliverable or (ii)
elects to terminate this Agreement for material breach after the Cure Period (as
defined herein) pursuant to Section 12(b). In the event of termination,
Publisher shall have the rights granted in Section 12(c) hereof.

 

(d) Translations/Regionalization. Developer shall initially develop the Product
in English. Publisher shall, at its cost and expense, obtain the necessary
foreign translation text(s) for the Product and provide such text(s) to
Developer for incorporation into the Product as soon as practicable after
Publisher receives the English language text. Developer shall have a right of
first refusal and last refusal rights (matching rights for all offers made and
received) to create all necessary foreign translations and regionalization for
the Product. The terms of such rights shall be negotiated in good faith and
shall be consistent with current industry rates.

 

(e) Producer. Publisher shall oversee the development of the Product with a
designated producer. Developer shall take direction regarding the Product name,
overall look-and-feel, overall tone, game script, game-play structure and
voice-over talent from such producer to assure the Product’s successful
development, quality and release.

 

 

2

 

 


--------------------------------------------------------------------------------



 

 

(ii) Franchise Rights. Publisher shall have a right of first refusal and last
refusal rights (matching rights for all offers made and received) to publish any
prequel or sequel to the Product. The terms of such rights shall be negotiated
in good faith. In the event the Product sells over 150,000 units, Publisher
shall automatically have the right to publish a prequel or sequel and Developer
agrees that development costs will not to exceed $300,000 excluding any
third-party licensing fee..

 

3.

DELIVERABLES

 

(a) Developer shall use its best efforts to deliver to or at Publisher’s
direction all deliverables pursuant to the Development Schedule. Pursuant to
Section 2 hereof, Developer shall use best efforts to correct any material bugs
affecting game play and/or other deficiencies identified by the testing of the
Product and shall conduct any other reasonable rectification requested by or on
behalf of Publisher, and promptly provide Publisher with the de-bugged,
rectified version of the Product. For a period of one (1) year after first
commercial sale of the Product, Developer shall continue to fix any bugs that
materially affect the Product or game play.

 

(b) In the event that Developer fails to deliver any two (2) consecutive
deliverables to Publisher in accordance with Section 2(c) on or before the
delivery dates specified for such deliverables pursuant to the Development
Schedule (which failure is not cured within seven (7) days of the scheduled
delivery date), Developer shall be deemed to be in material breach of this
Agreement, and Publisher may terminate this Agreement in accordance with Section
12(b). In such event, Publisher shall have the rights granted in Section 12(c)
hereof.

 

(c) Pursuant to the Development Schedule and subject to Section 2(c) hereof,
Developer shall deliver to Publisher four (4) copies of the fully functional
gold master (final) for the Product (in both source and executable object code
form) on the Platform in an electronic format from which Publisher can create
copies of the Product (the “Gold Master”). Time is of the essence with respect
to the delivery of the Gold Master. In the event that Developer fails to deliver
the Gold Master as required in this Section 3(c) by April 4, 2006, specified in
the Development Schedule unless such delivery date is extended by mutual
agreement of Publisher and Developer, Developer shall be deemed to be in
material breach of this Agreement pursuant to Section 12(b) and Publisher shall
have the rights granted in Section 12(c) hereof. Developer shall use the source
code only for the purpose of completing the Products or any ports thereof.

 

(d) For the avoidance of doubt, the Cure Period (as hereinafter defined) shall
not apply to any termination by Publisher pursuant to Sections 3(b) and (c)
above.

 

4.

ADVANCE

 

Publisher shall pay a fully recoupable advance in the aggregate amount of xxxxxx
US dollars xxxxxx US) in accordance with the Milestone schedule with Developer.
Any payment made by Publisher to Developer in accordance with the Development
Schedule shall be due and payable within ten (10) business days following
Publisher’s approval and acceptance at its sole and absolute discretion of the
design specifications and each deliverable pursuant to Sections 2 and 3 of this
Agreement and the Development Schedule.

 

 

5.

ROYALTIES

 

(a) Upon commencement of distribution or earlier sale of the Product by or on
behalf of Publisher, Publisher shall accrue a royalty for the account of
Developer at a royalty rate equal to xxxxxx % of Net Revenues (as hereinafter
defined) actually received by Publisher as a direct result of the selling
through of the Product units through any and all retail and sales channels
throughout the world (the “Royalty”). “Net Revenues” is defined as payments for
all Product units that are actually received by Publisher less Cost of Goods
Sold. For purposes of this Agreement, “Cost of Goods Sold” means direct
manufacturing costs not to exceed $2.00 for stand alone, CD only, versions of
the game. In the event that the product includes any value added components that
cause the cost of goods to exceed $2.00, then publisher agrees to consult with
Developer and to negotiate in good faith a reasonable deduction for cost of
goods sold. Developer also agrees to allow for , a retail discount and marketing
allowance not to exceed 20% of wholesale cost, and any applicable royalties
payable to third parties for license purposes.

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

(b) Publisher shall be entitled to distribute or have distributed five hundred
(500) Product units on a promotional basis without payment of any Royalty
therefore. Of such promotional units, Developer shall be entitled to fifty (50)
units.

 

6.

ROYALTY PAYMENTS.

 

(a) Royalties earned hereunder will be accrued quarterly and paid in United
States dollars within sixty (60) days following the last day of January, April,
July and October, in accordance with Publisher’s accounting practices. Publisher
shall have the right to establish reasonable reserves for returns and defective
products in accordance with Publisher’s business practices. All unused reserves
shall be liquidated one year following the quarter that the reserve was taken.
Publisher shall recoup any Advance paid in accordance with Section 4, above from
royalties payable to Developer.

 

(b) Each Royalty payment hereunder shall be accompanied by a statement in United
States dollars, in accordance with Publisher’s regular accounting practices.
Royalty statements shall include, without limitation, the number of units sold
and paid for, Net Revenues resulting from such sales, Cost of Goods Sold and a
listing of all deductions and offsets from royalties, whether due to recoupment
or otherwise. Each statement shall become binding on Developer and Developer
shall not have or make any claim against Publisher with respect to such
statement, unless Developer shall advise Publisher in writing of the specific
basis of such claim within six (6) months after the date that Publisher renders
such statement.

 

(c) Publisher agrees that Developer may, not more than once during any calendar
year, audit its books and records for the purpose of determining the accuracy of
Publisher’s statements. If Developer wishes to perform any such audit, it will
be required to notify Publisher in writing at least five (5) business days
before the date it plans to begin it. All audits shall be made during regular
business hours, and shall be conducted on Developer’s behalf by a certified
independent public accountant. Developer shall not be entitled to examine any
records which do not specifically report sales of the Product. Each examination
shall be made at Developer’s sole cost and expense at Publisher’s regular place
of business in the United States where the books and records are maintained. If
Developer establishes as a result of an audit conducted by Developer that there
is an underpayment in the royalty payments due to Developer of ten percent (10%)
or more for the period covered by the audit, then Publisher shall pay to
Developer, upon settlement of the audit, Developer’s reasonable auditor’s fees
actually paid together with the underpayment.

 

(d) In the event Publisher fails to make payments or accountings as and when due
hereunder and fails to cure such breach within thirty (30) days after receipt of
written notice from Developer of such default, Publisher shall be deemed to be
in material breach of this Agreement, and Developer may terminate this Agreement
in accordance with Section 12(b).

 

 

7.

MARKETING

 

(a) Publisher shall determine, in its sole and absolute discretion, the manner
and method of marketing and distributing the Product, including, but not limited
to, marketing expenditures, advertising and promotion, packaging, channels of
distribution and the price of the Product. Developer shall make available to
Publisher artwork that Publisher may reasonably request for use in connection
with the packaging, manuals and sales and marketing materials of the Product,
which shall become subject to the license granted in Section 1(a) hereof.

 

(b) Marketing Collateral. Developer shall have a right of first refusal and last
refusal rights (matching rights for all offers made and received) to create all
marketing collateral for the Product including, but not limited to, posters,
signage, t-shirts, stickers, websites, web banners and e-cards provided that
developer is competitive with commercially reasonable quotes obtained by
publisher.

 

8.

CREDITS

 

Developer shall receive appropriate credit on the Product packaging and in the
product manual, as well as opening and closing credits, in accordance with
industry standards. Publisher agrees to include Developer’s company logo and
appropriate technology logos on Product packaging and in the product manual.

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

9.

CONFIDENTIAL INFORMATION

 

(a) The parties to this Agreement recognize that, in connection with the
performance of this Agreement, each of them may disclose to the other
information about the disclosing party’s business or activities which the
disclosing party considers proprietary and confidential. All of such proprietary
and confidential information of the disclosing party (which shall include,
without limitation, all business, financial and technical information of a
party, identities of customers, clients or licensees, proprietary software code
and any other information whether oral or written which is not generally known
or available to the public) is hereinafter referred to as “Confidential
Information.”

 

(b) The party who receives any Confidential Information agrees to maintain the
confidential status for such Confidential Information, not to use any such
Confidential Information for any purpose other than the purpose for which it was
originally disclosed to the receiving party, and not to disclose any of such
Confidential Information to any third party (except as provided in this
Agreement).

 

10.

REPRESENTATIONS AND WARRANTIES

 

(a) Ownership and Non-infringement. Each of Publisher and Developer represents
and warrants that it has obtained all rights, licenses and authorizations
necessary to enter into this Agreement and grant the rights, licenses and
authorizations granted herein. Each of Publisher and Developer represents and
warrants that the execution and performance of this Agreement does not and will
not violate or interfere with any other agreement to which it is a party.
Developer represents and warrants that the software engine, technology, source
code and related development tools for the Product is or will be original to
Developer and/or exclusively owned by Developer and that the software engine,
technology, source code and related development tools are not, nor will they be,
in violation of the rights of any other person or entity. Developer represents
and warrants that no part of the Product or the exercise of the rights granted
hereunder, violates or infringes upon any rights of any person or entity,
including, but not limited to, copyrights, trademark rights, patent rights,
trade secrets rights, or contractual, common law or statutory rights.

 

(b) Authority. Each of Publisher and Developer represents and warrants that (i)
it is duly organized and in good standing under the laws of the jurisdiction of
its incorporation or existence; (ii) it has (and shall at all times remain
possessed of) the full right, power and authority to enter into and perform this
Agreement; (iii) it is not presently the subject of a voluntary or involuntary
petition in bankruptcy, does not presently contemplate filing any such voluntary
petition, and is not aware of any intention on the part of any other person to
file such an involuntary petition against it; and (iv) the person(s) executing
this Agreement on its behalf has the actual authority to bind it to this
Agreement.

 

(c) Performance. Developer acknowledges that it is currently under contract with
an independent contractor for sales representation for an earlier version of the
Product. Upon execution of this Agreement, Developer will be required to give 60
days notice to contractor to terminate its agreement with contractor for the
Product. Upon termination, contractor shall be entitled to receive commissions
on orders from Key Accounts, which orders have been accepted and for which the
Developer has received payment in full by the Developer ninety (90) days from
the date of such termination. Each of Publisher and Developer represents and
warrants that (i) it is under no disability, restriction or prohibition, whether
contractual or otherwise with respect to its rights to execute and perform this
Agreement; (ii) the agreement of any person who is not a party to this Agreement
is not necessary or required for it to carry out its obligations hereunder;
(iii) during the Term of this Agreement, it will not enter into any agreement or
make any commitments which would interfere with the grant of rights hereunder or
its performance of any of the terms and provisions hereto; and (iv) it has not,
nor will it, sell, assign, lease, license or in any other way dispose of or
encumber the rights granted hereunder.

 

(d) Operation. Developer represents and warrants that the Gold Master (i) will
operate in accordance with the applicable design specifications and with
commonly accepted standards for operation of such product and (ii) will operate
and run in a reasonable and efficient business manner as described in
Developer’s user and system configuration documentation that fully explains the
operation and design of the Product. Developer covenants that it will use
reasonable efforts to cause the Gold Master to be free from any bugs,
significant programming errors or anomalies.



 

5

 

 


--------------------------------------------------------------------------------



 

 

 

11.

INDEMNITY

 

(a) Indemnification. Each party to this Agreement does hereby indemnify, defend
and hold harmless the other party to this Agreement (an “indemnified party”) and
such indemnified party’s subsidiaries, affiliates, licensees, assigns, officers
and employees from any and all loss and damage (including, without limitation,
reasonable fees and disbursements of counsel incurred by such indemnified party
in any action or proceeding between the parties or between any party and any
third party or otherwise) arising out of or in connection with any breach of any
of the respective warranties, representations, duties, obligations or agreements
made by such indemnifying party under this Agreement, and agrees to reimburse
the indemnified party on demand and after the indemnified party provides
reasonable proof thereof, for any payment made or loss suffered with respect to
any claim or act to which the foregoing indemnity applies. Each party shall have
the right to participate at its own expense and by its own counsel in the
defense of any such claim, and in such event, the parties hereto shall cooperate
with each other in the defense of any such action, suit or proceeding hereunder.
The indemnified party shall not compromise or settle such claim without the
prior written consent of the indemnifying party.

 

(b) Infringement. In the event that, through breach of any of Developer’s
representations and warranties or the failure of Developer to perform any of its
obligations herein, distribution of the Product is or is likely to be adjudged
infringing or otherwise unlawful or violative of any right of any third party,
Developer shall, at its sole cost and expense, either (i) promptly modify the
Product so that Publisher’s distribution as permitted hereunder ceases to be
infringing or wrongful, or (ii) promptly procure for Publisher the right to
continue distributing the Product. Developer shall promptly reimburse Publisher
for all costs incurred in replacing copies of the Product or for all refunds
given, as well as all reasonable costs of removing all infringing copies of the
Product from the channels of distribution. Publisher shall be entitled to offset
any royalty or other payments due to Developer under this Agreement (or any
other agreement) against any sums owed by Developer to Publisher. Following the
commencement of any litigation covered by this Section in which Publisher is
named as a defendant, Publisher shall be entitled to withhold royalty payments
and all other sums payable to Developer hereunder pending the outcome of such
litigation.

 

12.

TERM AND TERMINATION

 

(a) Term. This Agreement shall become effective on the date this Agreement is
fully executed by both parties and shall continue for (i) seven (7) years.

 

(b) Breach. In the event of a material breach of this Agreement by a party and
such material breach is not cured by such party within thirty (30) days of
written notice (the “Cure Period”), the notifying, non-breaching party shall
have the right to terminate this Agreement. Nothing contained herein shall in
any way limit such notifying, non-breaching party’s other rights and remedies
under this Agreement or at law or equity.

 

(c)  Delivery. In addition to all of the other of Publisher’s rights and
remedies under this Agreement or at law and equity, if Publisher elects to
terminate this Agreement for material breach in accordance with Sections 2(c),
3(b) or 3(c), Publisher shall have the right to either (i) obtain a refund of
all unrecouped advances and other reimbursable sums paid by Publisher to
Developer hereunder; all rights in and to the Product shall remain with
Publisher and upon full payment by Developer to Publisher, neither Publisher nor
Developer shall have any further obligation to the other hereunder; or (ii)
notwithstanding anything to the contrary in this Agreement, Publisher may make
other arrangements, including but not limited to engaging third party
developers, to develop the Product and ports hereunder without further payment
to the Developer. Upon notice by Publisher of its intention to develop the
Product in the manner aforesaid, Developer shall deliver to Publisher all
work-in-progress and other materials requested or required by Publisher to
continue the development of the Product, including, but not limited to, the
source code and the development tools, and Developer shall fully cooperate with
any third-party developer. In such latter event, the Developer shall retain any
unrecouped advances but it shall not be entitled to receive any Royalties
thereafter. If Developer breaches Section 3(c), Publisher shall have the option,
in lieu of remedies set forth above, to continue the Agreement and increase the
amount of the Advance by $1,000 for each 30 days or part thereof that the
delivery of the Gold Master is delayed beyond the date specified in the
Development Schedule, as such date may be extended by mutual agreement between
the Publisher and Developer.

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

(d) Events on Termination. Notwithstanding termination of this Agreement for any
reason other than Publisher’s material breach without cure, Publisher shall have
the exclusive continuing right to distribute the Product for a period of six (6)
months after the effective date of such termination.

 

(e) Bankruptcy. In the event that either party is subject to a voluntary or
involuntary filing for protection under federal bankruptcy laws, the other party
agrees not to attempt to reject, rescind or terminate this Agreement or any of
its respective obligations hereunder. The parties acknowledge and agree that
this Agreement is intended to be subject to the terms and conditions of
Section 365(n) of the United States Bankruptcy Code and Publisher shall be
afforded all of the protections as a “licensee” under this Agreement.

 

13.

MERCHANDISE, NON-INTERACTIVE MEDIA DERIVATIVES

 

Publisher shall have the exclusive right, within the territory, but not the
obligation, to develop or have developed hint books, strategy guides and similar
materials, certain merchandise (namely, tee shirts, posters, key chains, cups,
frisbees and clothing), certain non-interactive media (namely, commercials
constituting less than one (1) minute in length), motion pictures, television
shows, cartoons, animes, fiction novels, and plays based on the Product
(“Ancillary Products”).

 

14.

GENERAL PROVISIONS

 

(a) Assignment. Developer shall not have the right to assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the Publisher and any attempted assignment shall be null and void. Publisher may
assign this Agreement to a purchaser of the business of Publisher or
substantially all the assets of the business without the consent of Developer,
but save as aforesaid Publisher may not assign this Agreement, nor delegate or
subcontract any of its obligations hereunder, to any third party without the
prior written consent of Developer, which consent will not be unreasonably
withheld. Subject to the foregoing, this Agreement shall bind and inure to the
benefit of the parties, and their respective successors and permitted assigns.

 

(b)  Notices. All notices and other items from one party to the other hereunder
will, be addressed to the address set forth above, or to such other address as
the addressee may designate in writing. Any notice shall be sent either by
certified or registered mail, return receipt requested (and in the case of
notices sent to or from a location outside the United States, by air mail), or
by personal delivery or commercial overnight delivery service, or by facsimile
to the facsimile number of the party to be served and shall be deemed complete
when deposited in any United States mail box addressed as aforesaid, except that
(i) all materials personally delivered or sent by facsimile shall be deemed
served when actually received by the party to whom addressed, (ii) commercial
overnight delivery service materials shall be deemed served on the day of
delivery to the commercial overnight delivery service company, (iii) Royalty
statements shall be sent by regular mail and shall be deemed rendered when
deposited in any United States mail box, and (iv) facsimiles shall be deemed
served at the time of receipt of the correct answerback code at the end of the
facsimile in question.

 

(c) Arbitration. This Agreement shall be construed under the internal laws of
the State of California. In the event of any dispute, claim or controversy among
the parties arising out of or relating to this Agreement whether in contract,
tort, equity or otherwise, and whether relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement, such dispute,
claim or controversy shall be resolved by and through an arbitration proceeding
to be conducted under the auspices and the commercial arbitration rules of the
American Arbitration Association (or any like organization successor thereto) at
San Francisco, California. The arbitrability of the dispute, claim or
controversy shall likewise be determined in the arbitration. The arbitration
proceeding shall be conducted in as expedited a manner as is then permitted by
the commercial arbitration rules (formal or informal) of the American
Arbitration Association. Both the foregoing agreement of the parties to
arbitrate any and all such disputes, claims and controversies, and the results,
determinations, findings, judgments and/or awards rendered through any such
arbitration shall be final and binding on the parties and may be specifically
enforced by legal proceedings in any court of competent jurisdiction. The
arbitrator(s) shall follow any applicable federal law and California state law
(with respect to all matters of substantive law) in rendering an award. The cost
of the arbitration proceeding and any proceeding in court to confirm or to
vacate any arbitration award, as applicable (including, without limitation, each
party’s attorneys’ fees and costs), shall be borne by the unsuccessful party or,
at the discretion of the arbitrator(s), may be prorated between the parties in
such proportion as the arbitrator(s) determines to be equitable and shall be
awarded as part of the arbitrator’s award.

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

(d) Survival. Sections 10, 11 and 14 shall survive the termination of this
Agreement for any reason.

 

(e)         EXCEPT FOR THE OBLIGATIONS IN SECTION 9, NEITHER PARTY SHALL BE
LIABLE FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR SPECIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR ANY OBLIGATION ARISING THEREFROM OR OTHERWISE, WHETHER
LIABILITY IS ASSERTED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT
PRODUCT LIABILITY), AND IRRESPECTIVE OF WHETHER IT HAS ADVISED OR HAS BEEN
ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

 

(f) Amendments. No supplement, modification, amendment, waiver, termination or
discharge of this Agreement shall be binding, unless executed in writing by a
duly authorized representative of each party to this Agreement.

 

(g) Entire Agreement. This Agreement constitutes the complete and entire
agreement of the parties and supersedes all previous communications, oral or
written, and all other communications between them relating to the subject
matter hereof.

 

(h) Force Majeure. No party shall be responsible for delays or failure of
performance resulting from acts beyond the reasonable control of such party,
including without limitation, acts of God, acts of war, governmental
regulations, power failures, floods, earthquakes or other disasters.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together, shall be deemed to constitute one and the
same instrument.

 

(j) Facsimile Signatures. Facsimile signatures on this Agreement shall be deemed
originals for all purposes.

(k) Developer shall procure and maintain for itself and its employees and
contractors all insurance coverage required by law. Developer also agrees to
maintain general liability and errors and omissions insurance, in the amount of
at least $2,000,000. Upon request, Developer shall furnish Publisher with an
up-to-date certificate of insurance evidencing such coverage.

 



 

8

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
specified below.

 

2WG, MEDIA, Inc.

 

By: __s/s Robert Westmoreland_______

 

Name: Robert Westmoreland

 

Title: CEO

 

Date:_January 25, 2006

 

AGREED TO AND ACCEPTED:

 

 

DEVELOPER

 

By: /s/ Douglas Textor

 

Name: Douglas Textor

 

Title: CEO

 

Date: January 25, 2006

 

 

 

 

 

9

 

 

 

 